     Case 1:20-cv-02310-GLR Document 18-14 Filed 09/03/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MARYLAND



COUNCIL OF PARENT ATTORNEYS AND ADVOCATES, INC.    Civil No. 1:20-cv-02310-GLR

                               Plaintiff,          DECLARATION OF JEANETTE
                                                   ANDREA TAYLOR
                       v.                          IN SUPPORT OF PLAINTIFF’S
                                                   MOTION
ELIZABETH (BETSY) DEVOS, SECRETARY OF EDUCATION;
U.S. DEPARTMENT OF EDUCATION,

                               Defendants
        Case 1:20-cv-02310-GLR Document 18-14 Filed 09/03/20 Page 2 of 3



                     DECLARATION OF JEANETTE ANDREA TAYLOR
                         IN SUPPORT OF PLAINTIFF’S MOTION

I, JEANETTE ANDREA TAYLOR, declare as follows:

1. This declaration is based on my personal knowledge. If called to testify in this case, I could

   and would testify competently about these facts.

2. I live and pay property and other taxes in Clinton, Maryland, which is within the district of

   Prince George’s County Public Schools.

3. I am the parent of a public school student who currently attends Friendly High School, which

   is within the district of Prince George’s County Public Schools. My child is a student with

   disabilities who is supposed to receive services under the Individuals with Disabilities

   Education Act (IDEA).

4. I am an active member of the Council of Parent Attorneys and Advocates, Inc. (COPAA),

   which is a national not-for-profit organization of parents of children with disabilities, their

   attorneys, and their advocates.

5. I joined COPAA because of its mission to protect and enforce the legal and civil rights of

   students with disabilities and their families. I noticed that my child and other students were

   not receiving adequate education services, and many parents are not aware of how to

   advocate for their children. COPAA allows me to advocate for my child and helps me to

   provide knowledge to other parents so they may advocate for their children as well.

6. Federal funds are critical to making sure that local school districts like ours have the

   resources they need to support all students, including students with disabilities, especially

   when state and local governments have to make budget cuts. If my child’s school received no

   federal funds or even received fewer federal funds to help it respond to the COVID-19

   pandemic, I believe that my child would be at serious risk of not getting the services and



                                                                    Taylor Declaration, Page 2 of 3
Case 1:20-cv-02310-GLR Document 18-14 Filed 09/03/20 Page 3 of 3
